1
     Martin J. Kaufman (SB # 155672)
     Kaufman Law, APC
2    2300 Westwood Blvd., 2nd Floor
     Los Angeles, California 90064
3
     P: 213-239-9400 F: 213-239-9409
4    mjk@lawkaufman.com
5
     Daniel M. O’Leary (SB # 175128)
6    Law Office of Daniel M. O’Leary
     2300 Westwood Blvd., Suite 105
7
     Los Angeles, California 90064
8    P: 310-481-2020 F: 310-481-0049
     dan@danolearylaw.com
9

10   Lawyers for Plaintiff

11

12
                                     UNITED STATES DISTRICT COURT
13
                                     EASTERN DISTRICT OF CALIFORNIA
14

15

16   BRANDON SMITH,                                      Case No. 1:19-CV-00211-DAD-JLT
17
                        Plaintiff,                       STIPULATION EXTENDING
18                                                       NON-EXPERT DISCOVERY
            vs.                                          CUTOFF; PROPOSED ORDER
19                                                       THEREON
20   SDP TRUCKING, INC.
                                                        (Doc. 15)
21                      Defendants.
22

23
                TO THE HONORABLE COURT:
24
                The parties, by and through their undersigned counsel, stipulate as follows:
25
                The Court’s Scheduling Order sets the cutoff for non-expert discovery for March
26
     13, 2020. But the parties have been unable to take the depositions of the drivers of the
27
     two commercial trucks involved in the underlying collision. Defendant Wilshire
28
     Insurance Company intervened in this action on behalf of its now-defunct insured, SDP

     4811-7934-4311.1
                        1 -- STIPULATION TO EXTEND NON-EXPERT DISCOVERY; PROPOSED ORDER
1    Trucking, Inc., on October 23, 2019. Since that time, the parties have attempted to
2    depose Nairan Singh, the driver of the SDP truck in the collision. Mr. Singh lives in
3    Bakersfield, but has not cooperated with SDP’s insurer. His deposition has been set
4    three times, although he has indicated that he will sit for a deposition as long as it can be
5    set around his work schedule. He still works as a long-haul truck driver.
6               Andres Jones, the driver of the truck in which plaintiff was a sleeping passenger
7    at the time of the collision, lives in Connecticut. The parties initially determined that his
8    deposition would follow Mr. Singh’s. This would allow the parties to depose plaintiff,
9    who lives in Pennsylvania and plaintiff’s treating doctors, on the same trip as the one for
10   Mr. Jones’s deposition.
11              That initial plan has been changed and the parties are now planning to take the
12   East Coast depositions in late March and early April, assuming the Court allows for an
13   extension of the non-expert discovery cutoff.
14              As a result, the parties request an extension of the non-expert discovery cutoff
15   from March 13, 2020 to June 30, 2020. They do not request the extension of any other
16   dates.
17              IT IS SO STIPULATED.
18
     Dated: March 10, 2020                           Kaufman Law, APC
19

20

21
                                        By:    /s/ Martin Kaufman (authorized 03/10/2020)
22                                                   Martin Kaufman
                                                     Lawyers for Plaintiff
23
     {continued next page]
24

25

26

27

28   Dated: March 10, 2020                           Law Office of Daniel M. O’Leary


     4811-7934-4311.1
                        2 -- STIPULATION TO EXTEND NON-EXPERT DISCOVERY; PROPOSED ORDER
1

2                                         By: __/s/Daniel O’Leary (authorized 03/10/2020)__
                                                   Daniel O’Leary
3                                                  Lawyers for Plaintiff
4

5    Dated: March 11, 2020                           Lewis Brisbois Bisgaard & Smith, LLP

6

7
                                          By: __ /s/ Joseph Owens (authorized 03/11/2020)
8                                                   Joseph Owens
                                                    Lawyers for Defendant/Intervenor
9                                                    Wilshire Insurance Company
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



     4811-7934-4311.1
                        3 -- STIPULATION TO EXTEND NON-EXPERT DISCOVERY; PROPOSED ORDER
                                                       ORDER
 1

 2                Having considered the parties’ stipulated request and good cause appearing, the
 3    request to extend the non-expert discovery cutoff is GRANTED. The non-expert
 4    discovery cutoff is now June 30, 2020.
 5

IT6 IS SO ORDERED.

 7   Dated:     March 12, 2020                             /s/ Jennifer L. Thurston
 8
                                                     UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                       CERTIFICATE OF SERVICE

       4811-7934-4311.1
                          4 -- STIPULATION TO EXTEND NON-EXPERT DISCOVERY; PROPOSED ORDER
1
                             CERTIFICATE OF SERVICE BY U.S. MAIL
2
                The undersigned hereby certifies that she is an employee of the Law
3
     Office of Daniel M. O’Leary and is a person of such age and discretion to be
4
     competent to serve papers:
5
                That on March 11, 2020, she served a copy of STIPULATION
6
     EXTENDING NON-EXPERT DISCOVERY CUTOFF; PROPOSED
7
     ORDER THEREON by placing said copy in a postpaid envelope addressed to
8
     the person(s) hereinafter named, at the place(s) and address(es) stated below,
9
     which is/are the last known address(es), and by depositing said envelope and its
10
     contents in the United States Mail at Los Angeles, California.
11

12   Dana Alden Fox, Esq.
13
     Joseph C. Owens, Esq.
     Lewis Brisbois Bisgaard & Smith, LLP
14   633 West 5th Street, Suite 4000
     Los Angeles, CA 90071
15
     Telephone: (213) 250-1800
16   Facsimile: (213) 250-7900
     email: joseph.owens@lewisbrisbois.com
17

18

19
                                                                         _______________
20
                                                    Carol Delgado
21

22

23

24

25

26

27

28



     4811-7934-4311.1
                        5 -- STIPULATION TO EXTEND NON-EXPERT DISCOVERY; PROPOSED ORDER
